

ILLUMINA, INC.
2005 STOCK AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) made as of this [DATE],
between Illumina, Inc., a Delaware corporation (the “Company”), and [NAME] (a
member of the Company's Board of Directors who is not an employee of the
Company, the “Participant”), is made pursuant to the terms of the Company’s 2005
Stock and Incentive Plan (the “Plan) and the Company’s Deferred Compensation
Plan (the “Deferred Compensation Plan”).
Section 1.    Definitions. Capitalized terms used herein but not defined shall
have the meanings set forth in the Plan.
Section 2.    Restricted Stock Unit Award. The Company hereby confirms the grant
to the Participant of an award (the “Award”) of restricted Stock Units (the
“RSUs”). The RSUs are notional, non-voting units of measurement based on the
Fair Market Value of the Common Stock, which will entitle the Participant to
receive a payment, subject to the terms of the Plan, the Deferred Compensation
Plan, and this Agreement, in Common Stock within thirty (30) days following the
applicable Vesting Date (as defined below).
The number of RSUs subject to this Award and the effective date of such grant
are as follows:




Number of
     RSUs Granted:    [NUMBER]


Date of Grant:        [DATE]







Section 3.    Vesting Requirements. [[FOR ANNUAL GRANTS] The Award of RSUs will
vest, if not previously forfeited, on the earlier to occur of (i) the one-year
anniversary of the date of grant and (ii) the date immediately preceding the
date of the Annual Meeting of the Company’s stockholders for the year following
the year of grant (the “Vesting Date”)][[FOR INITIAL GRANTS UPON JOINING THE
BOARD] The Award will vest over four years, if not previously forfeited, with
25% vesting at the end of the first year following the grant date of the Award,
25% vesting at the end of the second year following the grant date of the Award,
25% vesting at the end of the third year following the grant date of the Award,
and 25% vesting at the end of the fourth year following the grant date of the
Award (each a “Vesting Date”).]
Section 4.    Termination of Service. In the event of the Participant’s
termination of service as a member of the Board of Directors of the Company for
any reason prior to the Vesting Date, the any unvested portion of the Award
shall be immediately forfeited and automatically canceled without further action
of the Company. No Shares shall be issued or issuable with respect to any
portion of the Award that terminates unvested and is forfeited.
Section 5.    Payment of RSUs.         
(a)    General. Subject to the provisions of the Deferred Compensation Plan,
payment in respect of the RSUs hereunder shall be made in Common Stock within
thirty (30) days following the Vesting Date. The number of Shares to be
distributed in respect of the RSUs will be determined in accordance with the
terms of this Agreement and the Plan.
(b)    Tax Obligations. Subject to the provisions of the Deferred Compensation
Plan, the Participant shall be solely responsible for any and all federal, state
and local taxes due with respect to the Award and any payment hereunder.
Section 6.    Restrictions on Transfer. Subject to the provisions of the
Deferred Compensation Plan, no portion of the Award may be sold, assigned,
transferred, encumbered, hypothecated or pledged in any way by the Participant,
other than to the Company as a result of forfeiture of the Award as provided
herein, unless and until the payment of the RSUs in accordance with Section 5(a)
hereof.
Section 7.    Limitation of Rights. The Participant shall not have any
privileges of a shareholder of the Company with respect to the Common Stock
payable hereunder, including without limitation any right to vote such Common
Stock or to receive dividends or other distributions in respect thereof, until
the date of the issuance to the Participant of a share certificate evidencing
such Common Stock.
Section 8.    Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 9.    Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the legatees, distributees, and personal representatives of the
Participant and the successors of the Company.
Section 10.    Entire Agreement. The Plan, the Deferred Compensation Plan, and
this Agreement constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.
_____________________________________
By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan, the Deferred Compensation Plan, and this Agreement.
Participant has reviewed the Plan, the Deferred Compensation Plan, and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan, the Deferred Compensation Plan, and this Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Compensation Committee of the Board of Directors of the
Company upon any questions relating to the Plan, the Deferred Compensation Plan,
and this Agreement. Participant further agrees to notify the head of the
Company’s Human Resources Department in writing upon any change in the residence
address indicated below.


PARTICIPANT:




    


ILLUMINA, INC.




    













